 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 283 
In the House of Representatives, U. S.,

May 4, 2009
 
RESOLUTION 
Honoring the life, achievements, and contributions of Rabbi Charles H. Rosenzveig. 
 
 
Whereas Rabbi Charles H. Rosenzveig, Holocaust survivor, scholar, teacher, and founder of the Nation’s first free-standing Holocaust Memorial Center, passed away on December 11, 2008, which corresponds to the 14th of Kislev, 5769 of the Hebrew calendar, and was buried in Jerusalem, Israel; 
Whereas Rabbi Charles H. Rosenzveig was beloved by friends, family, and congregants and is survived by his wife Helen and four children, Martin Rosenzveig, Rabbi Ely Rosenzveig, Judy Rosenzveig, and Adina Novogrodsky, and ten grandchildren; 
Whereas Rabbi Charles H. Rosenzveig was born on November 13, 1920, in Ostrovitz, Poland, to Yente and Eliezer Lippa Rosenzveig; 
Whereas Rabbi Charles H. Rosenzveig was educated in the Jewish cheder and prestigious Bialystok Yeshiva, and studied the laws of his faith concerning the importance of good deeds and social justice, and developed exceptional knowledge of the Talmud, the rabbinic interpretation of Jewish Law; 
Whereas Rabbi Charles H. Rosenzveig endured and bore witness to the horrific atrocities of the Holocaust, the Shoah, and members of his immediate and extended family perished at the hands of the Nazis; 
Whereas Rabbi Charles H. Rosenzveig managed to escape his Nazi persecutors, fled from Poland to the Soviet Union before immigrating to the United States, settling at first in New York City in 1947; 
Whereas Rabbi Charles H. Rosenzveig attended the world-renowned Yeshiva University in Manhattan and was ordained in 1951 as a rabbi, leader, and teacher in the Jewish community; 
Whereas, upon receiving the rabbinic designation, Rabbi Charles H. Rosenzveig led Congregation Mt. Sinai in Port Huron, Michigan, where he served as spiritual leader until 1993, when he left the pulpit to devote his entire energy and spirit to the Holocaust Memorial Center, a project he had envisioned since his escape from Europe; 
Whereas the Holocaust Memorial Center, established in 1984 at the Jewish Community Center in West Bloomfield, Michigan, became the Nation’s first free-standing Holocaust Memorial Center; 
Whereas the Holocaust Memorial Center is a monument to the memory of the victims of the Holocaust, and an educational institution with a mission to teach the lesson of tolerance to future generations, welcoming millions of visitors from around the world wishing to learn about the horrors of the Holocaust in order to prevent such a tragedy from occurring again; 
Whereas other Holocaust centers around the country have been built, many modeled on Rabbi Charles H. Rosenzveig’s original Holocaust Memorial Center; 
Whereas Rabbi Charles H. Rosenzveig traveled and spoke extensively to raise awareness and grow the Holocaust Memorial Center, allowing the Holocaust Memorial Center to move from its original home in West Bloomfield, Michigan, to a large, state-of-the-art museum in Farmington Hills, Michigan, that also houses the Museum of European Heritage and the International Institute of the Righteous; 
Whereas it was Rabbi Charles H. Rosenzveig’s vision for the new center to enlighten future generations about the horrors of the Holocaust and nourish a social consciousness whereby the “righteous acts of the few become the standard of the many”; and 
Whereas Rabbi Charles H. Rosenzveig succeeded in providing the tools necessary for the message of “Never Again” to be understood by future generations: Now, therefore, be it  
 
That the House of Representatives— 
(1)mourns the passing of Rabbi Charles H. Rosenzveig and pauses to remember the 6,000,000 Jews killed in the Holocaust and the more than 11,000,000 people murdered in World War II; and 
(2)honors the life and accomplishments of Rabbi Charles H. Rosenzveig as a scholar, teacher, rabbi, and Founder and Director of the Holocaust Memorial Center. 
 
Lorraine C. Miller,Clerk.
